Citation Nr: 0310346	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Meniere's disease, 
claimed as hearing loss, vertigo, and dizziness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel








INTRODUCTION

The veteran's active military service extended from October 
1962 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. That rating decision denied service 
connection for Meniere's disease, claimed as hearing loss, 
vertigo, and dizziness.

The Board remanded this issue in March 2001 for further 
development, and it has returned for appellate review.


REMAND

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In light of the VCAA, the Board finds that a medical opinion 
is required to determine whether the veteran's claim for 
Meniere's disease, claimed as hearing loss, vertigo, and 
dizziness, is related to service.

Accordingly, this case is REMANDED for the following:

1)	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a VA neurologic 
examination to determine:
?	Whether the veteran currently has 
Meniere's disease, to include 
bilateral hearing loss, vertigo, and 
dizziness.
?	If so, is the current Meniere's 
disease, to include bilateral 
hearing loss, vertigo, and/or 
dizziness, related to exposure to 
acoustic trauma during service.
a)  The veteran's personnel records 
(DD 214) indicate that the veteran 
served primarily as a radio 
operator.  He claims that he was 
exposed to acoustic trauma during 
service.
?	The service medical records are 
located in Volumes I and III.  
(The veteran's service 
personnel and medical records 
are in large envelopes in each 
Volume.)  It appears that the 
service medical records show no 
finding of complaints of or 
treatment for exposure to 
acoustic trauma.
?	The post-service medical 
records show that the veteran 
was first diagnosed with 
Meniere's disease in the 1980s.
?	According to a December 28, 
1999, private medical opinion, 
the veteran's private physician 
noted that it was possible that 
the veteran's history of 
Meniere's disease, tinnitus, 
and vertigo, date from the 
noise exposure during service, 
as reported.  (This medical 
record is located in Volume 
III, and marked with a green 
tab on the right side of the 
claims file that reads "Nexus 
Opinion 12/99".)

b)  The physician should address the 
foregoing evidence and support the 
opinion by discussing medical 
principles as applied to specific 
medical evidence in this case, 
including whether it is "likely," 
"at least as likely as not," or 
"unlikely" that any current 
Meniere's disease, to include 
bilateral hearing loss, vertigo, 
and/or dizziness, is proximately due 
to or the result of exposure to 
acoustic trauma during service.  
("As likely as not" does not mean 
"possible," but, rather, that the 
medical evidence both in favor of 
and against a causal relationship is 
so evenly balanced that, in the 
examiner's expert opinion, it is as 
medically sound to determine that 
there is a causal connection as it 
is to find against such a 
connection.)

c)  If, in the examiner's opinion, 
the veteran does not cooperate or 
fails to report, then please have 
the examiner review the record and 
address the foregoing questions 
based on a review of the record 
without a physical examination.

d)  If it is not medically possible 
to make the foregoing findings, the 
examiner should state this and 
explain why.

e)  Send the claims folders to the 
examiner for review.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions. Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

3.  Following the above development, the 
RO should readjudicate the claim. If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




